             Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 1 of 53




     RECEIVED
    December 14, 2020
  CLERK, U.S. DISTRICT COURT
  WESTERN DISTRICT OF TEXAS

            Jay Vicha
BY:_______________________________
                                                                FILED
                        DEPUTY                            December 14, 2020
                                                         CLERK, U.S. DISTRICT COURT
                                                         WESTERN DISTRICT OF TEXAS

                                                                   Jay Vicha
                                                      BY: ________________________________
                                                                              DEPUTY
Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 2 of 53
          Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 3 of 53

                                                                                                  2




PROCEDURAL NOTE


We are in year nine of the Canadian Standards Association’s (CSA’s) various and duplicated
litigations and can no longer afford legal counsel.


We are unfamiliar with Court filing requirements and are doing our best in good faith to discern
them and comply with them.


It was unclear whether we were required to file a Response to the Summons in addition to this
Motion to Dismiss, or if the Motion was sufficient and a Response only required in the event
that the Motion was Ruled against by this Court.


To verify the requirements upon us, a call was placed to the Austin Divisional Office (512-916-
5896) at 10:35AM on Dec 10, 2020, speaking with “Laura,” asking the following question
(exactly as delivered);


       “When filing for a Motion to Dismiss, do I also need to file a separate Answer to the
       claim? Or is the requirement that I furnish an Answer stayed until the Motion to Dismiss
       has been considered and Ruled upon?”


Laura advised that she could not answer the question of legal requirements because, in her
judgement, the question was one of legal advice rather than legal requirement. Instead, she
advised that we do our own research in the Federal Rule of Civil Procedure, the local Court
Rules, and other documents on their website. We did so.


We note Rule 12(b)(6) of the Federal Rules of Civil Procedure which appears to indicate that
Motions to Dismiss “may be filed before or after defendant has filed an answer.” Taken in the
          Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 4 of 53

                                                                                                  3


context of the balance of text in this section, we understand this to mean that our Motion to
Dismiss, filed before our answer, is acceptable to the Court and, should our Motion be Ruled
against, we would be able to file our answer within a reasonable time of that Ruling, perhaps
specified within that Ruling.


We are also unclear on the amount of evidence that should accompany this filing. We note
Rule 8(a) indicates that abbreviated evidence is expected whereas a “heightened fact pleading
of specifics” is unacceptable. Clearly then, there is a balance required.


In this, we have furnished a sampling of evidences in this filing to support the main tenets of
argument without including the mass of documentation one would normally expect for a
fulsome demonstration of the facts.


We rely on the good faith of the Court in appreciating that for lack of experience we may have
erred on one side or the other in achieving the prescribed balance.




REQUEST OF THE COURT


This Motion, in respect of Case No. 1:20-cv-1160, is filed by the Defendant PS Knight Americas
Inc on its own. The other two Defendants, PS Knight Co Ltd and Gordon Knight, have not been
served.


We request that the Court dismiss the claim on the basis that; 1) the Court lacks jurisdiction
over the subject matter; 2) the venue is improper, and; 3) the Plaintiff has failed to state a claim
which the law will recognize as enforceable.


THE COURT LACKS JURISDICTION
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 5 of 53

                                                                                                   4


1.   The Canadian Standards Association (CSA) has referred to the Defendant’s publication,
     Knight’s Code, an authorized reproduction of Canadian electrical law, as a publication
     infringing on their Canadian copyright.


2.   The proper jurisdiction for matters of Canadian copyright is Canada.


3.   The CSA claims jurisdiction of this Court on the basis of the Berne Convention for the
     Protection of Literary and Artistic Works (Berne).


4.   The Berne Convention is applicable to works copyrighted in Canada (in this instance)
     that are sold from the United States into the US market.


5.   Canadian electrical law is not applicable in the United States. Rather, US electrical law is
     the National Electrical Code, a very different text. In this, demand for copies of
     Canadian electrical law in the US is negligible and, in the experience of PS Knight, non-
     existent.


6.   PS Knight Americas Inc sells its Canadian publication exclusively to Canadian customers
     as Canadians are the only customers with need to access Canadian electrical law.


7.   It is true that PS Knight Americas Inc has capability to sell copies Knight’s Code into the
     United States, but only in the same sense that it could sell copies into Norway or Japan
     or the Malagasy Republic.


8.   A potential crime is not prosecutable.


9.   Without actual, substantial, and verifiable sales into the US there is no breach of Berne
     and therefore no basis to the Plaintiff’s case.
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 6 of 53

                                                                                                  5



THE VENUE IS NOT PROPER


 10.   The Plaintiff is an Agency of the Federal Government of Canada, a critical fact dealt with
       in detail below.


 11.   The Government of Canada has within its natural purview all of the authorities needed
       to rectify genuine instances of copyright violation within its own borders.


 12.   The first recourse remedy, if the Canadian Government genuinely believes in the validity
       of its claim, is to Rule the offending books contraband in Canada.


 13.   Of course, as Knight’s Code is a reproduction of electrical law, such action would make
       the law itself illegal. Possessions of copies of law would be punishable. Such an
       absurdity would undermine the enforceability of that law and the credibility of the
       Court system which so Ruled it.


 14.   Further, as Knight’s Code is a reproduction of law specifically authorized under Alberta
       Queen’s Printer Copyright, and is further authorized through PS Knight’s possession of a
       valid copyright assignment for text of that law, duly and lawfully registered in the United
       States, and is additionally authorized by a valid and current license from CSA itself to
       reproduce the text of law, the first recourse remedy would necessarily expose the
       absurdity of the Government position. Hence the Canadian Government preference to
       outsource the enforcement of their more contradictory and politically challenging
       positions to this honourable Court.


 15.   Notwithstanding the Canadian Government’s apparent motives for filing with this Court,
       it does not appear proper for a foreign government to expect a US Court to enforce
       Canadian law on a US entity in a US jurisdiction.
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 7 of 53

                                                                                                   6



 16.   Notwithstanding the awkwardness of the Canadian Government’s self-inflicted
       difficulty, the proper jurisdiction for the Canadian Government is the Country of Canada,
       its own Court system and its regulatory enforcement framework.




PLAINTIFF FAILS TO STATE A CLAIM WHICH THE LAW WILL RECOGNIZE AS ENFORCEABLE


 17.   The PS Knight Americas Inc copyright was accurately and validly registered in the US.


 18.   The various objections to this US copyright, as raised by CSA, are implausible and easily
       refuted, as outlined below.


 19.   The Berne Convention is inapplicable for reasons noted above and cannot plausibly be
       stretched into applicability in this case without substantively impairing the original
       purpose, and future applicability, of Berne.


 20.   The basis for the CSA claim of copyright on Canadian electrical law is a Canadian Federal
       Court Ruling, known as “Manson’s Law,” as outlined in detail below.


 21.   Manson’s Law states that legislation may be privately owned by whomever drafted it,
       provided that person is not in government employ and further provided that person
       holds a valid copyright assignment covering the relevant text.


 22.   Manson’s Law has been upheld in Canada by the Federal Court of Appeal and, by
       declining to hear further appeal, by the Supreme Court of Canada.


 23.   Manson’s Law however, is applicable only within Canada, not the United States. The
       CSA’s claim of copyright ownership is entirely based within Manson’s Law.
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 8 of 53

                                                                                                   7



 24.   The Supreme Court of the United States has already, and recently, Ruled on the
       question of private ownership of law, declaring that laws are intrinsically public and
       cannot be owned.


 25.   The CSA argument then, is that this honourable Court should ignore the Ruling of the US
       Supreme Court on private law ownership and instead enforce the foreign Manson’s Law
       on a US citizen.


 26.   More damning still, as CSA is an Agency of the Federal Government of Canada and its
       staff are civil servants, and as the rights of private ownership of legislation afforded
       through Manson’s Law cannot apply to civil servants, the CSA does not itself have a valid
       claim to copyright of Canadian electrical law.


 27.   One may further question if CSA’s claim is enforceable as it assumes this US Court
       functions as a de facto enforcement arm of the Canadian Government.




LEGAL STATUS OF THE CANADIAN STANDARDS ASSOCIATION


 28.   According to Pg.2, Para.2 of the Plaintiff’s filing, the Canadian Standards Association
       (CSA) is a “private, not-for-profit” entity and, in the same paragraph, “a private
       corporation” and at Pg.5 Para.11, a “not-for-profit corporation.”


 29.   The Canadian Civil Service however, has testified in Ontario Court that CSA “is in fact a
       public entity. It is an extension of the arm of the Government of Canada. All of its
       employees work for the Government of Canada. Its processes are pursuant to the
       Government of Canada.”
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 9 of 53

                                                                                                 8


30.   Indeed, even unionized staff at CSA are members of a public sector union, the Canadian
      Union of Public Employees (CUPE), Local 967.


31.   The Canadian Civil Service has likewise testified in Ontario Court that “these [CSA
      employees] are public officers, which they are.” Further, the CSA “is a public authority.”


32.   Justice Quamina of Ontario Provincial Court Ruled that CSA is part of Government,
      pointing out that CSA salaries are “set by the Government.” The Court noted that its
      Ruling was directed “to the Government,” not to a not-for-profit entity.


33.   As for history, the CSA was founded in 1917, in London during the British Empire. We
      know this from original, though peripheral sources -those in British Government
      Archives for instance, but the Canadian records are restricted from access by the
      Canadian Civil Service. We know this restriction directly, as a number of Members of
      Parliament (MPs), acting on our behalf, requested access to original patriation
      documents for CSA, covering the transfer of the Agency from the British Empire to the
      Dominion of Canada, and were stalled for months, then denied entirely.


34.   In contrast, the CSA has declared repeatedly in Court that it was founded two years
      later, in 1919, yet they have declined to explain how they were recorded as present at a
      series of munitions conferences during the First World War, more than two years before
      they claim to have existed (as; early in 1917 vs late in 1919). Tellingly, according to
      archive, the CSA delegation was accredited as Government representatives at each of
      these conferences.


35.   The Canadian Civil Service has testified of CSA’s creation in provincial Court that
      “…pursuant to its creation by either the previous entity, the British Government and its
      subsequent entity of the Government of Canada.”
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 10 of 53

                                                                                               9


36.   The CSA is also listed as a Canadian Government Agency in municipal phone directories
      in every year from its patriation to Canada in 1919 until 1970, when Parliamentarians
      began asking pointed questions as to CSA’s legal status. [Samples at Exhibit 1]


37.   Municipal phone directories not only record CSA as a Canadian Government Agency, but
      they also show CSA as a subsidiary tenant of Industry Canada, occupying a series of
      Government buildings.


38.   The Canadian Government’s own internal phone directories show CSA as a Federal
      Agency, with offices in Government buildings, consistently, year after year, for decades.
      [Samples at Exhibit 2]


39.   Further, CSA has been afforded powers of legislation and it runs legislative committees,
      amending by their own admission >2,000 laws in Canada.


40.   Canadian electrical laws, the “Canadian Electrical Code,” is just one such legislation
      emanating from CSA’s legislative activities.


41.   Indeed, the CSA has been granted “Accepted-as-Amended” authority to change
      domestic law without Parliamentary or other legislative review [example at Exhibit 5, at
      “Code”]. The Province of Alberta is one such jurisdiction in which CSA has this
      autonomous legislative authority. [Exhibit 3, Pt.3] Such authority is intrinsically
      legislative, not private.


42.   Canadian electrical laws in Alberta are specifically designated as Accepted-as-Amended
      legislation. [Exhibit 3; Pt.3]


43.   The CSA has also been granted “limited protections from civil litigation,” that is,
      legislative immunities for their Government functions.
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 11 of 53

                                                                                                    10



 44.   The CEO of CSA in 2014, Ash Sahi, admitted during negotiations that CSA was, and
       remains, part of the Government of Canada. [Exhibit 4 – Notes to my legal counsel after
       meeting]


 45.   The CSA’s private registration was permitted at patriation in 1919 specifically to
       facilitate the lease of office space in Montreal when that city lacked by-laws to
       accommodate the Federal Agency. The same arrangements have also been made for
       the Federal Police (the RCMP) in leasing space in shopping malls and schools.


 46.   Critically however, Courts have consistently held that in adjudicating competing
       registrations, as public and private, the private registration is subsidiary to the public
       registration, as the latter is uniquely empowered.


 47.   Likewise, Canadian Courts have also consistently Ruled that even a wholly private entity
       is considered a government entity if it has been afforded with the authorities,
       responsibilities, or affectations of intrinsically government activity.


 48.   To the Court, the CSA posits baseless, sweeping proclamations to convince that its claim
       to be a private entity is correct, apparently in the opinion that the emphasis of its
       assertion offsets the paucity of evidence to support it.


 49.   Regardless, we are not bound to repetition of Canadian Civil Service deceit. For the
       balance of this filing, we will refer accurately to the CSA and the Canadian Civil Service
       as identical, using the terms interchangeably.




Legal Status of the Canadian Electrical Code
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 12 of 53

                                                                                                  11


50.   According to Pg.2, Para.2 of the Canadian Civil Service’ filing, the Canadian Electrical
      Code is a “standard,” not a law.


51.   What then, is the body of electrical law in Canada? If not the Code, then what is the
      law?


52.   There is no other text of legislation identified as electrical law in Canada.


53.   Every jurisdiction in Canada has passed the Canadian Electrical Code into law. There are
      no jurisdictional exceptions. [Examples at Exhibit 3, 5, 6]


54.   Positing that the Canadian Electrical Code is not a law but a mere “standard,” a sort of
      suggestion one could take or leave, is as dangerous to public safety as patently absurd.
      Yet it has been the Canadian Civil Service position in Court since their first filing against
      PS Knight Co Ltd and Gordon Knight in 2012, and it now remains their position in their
      US filing against PS Knight Americas Inc in 2020.


55.   Critically, when not in Court the Canadian Civil Service admits that the Canadian
      Electrical Code is law. In a full-page advertisement, the Civil Service described the Code
      straightly, explaining why electricians should buy a copy, saying in large letters;
      “Electrical Installations in Ontario Must Adhere to the Ontario Electrical Safety Code -
      It’s the Law” [emphasis in original] [Exhibit 7]. Kindly note that the Ontario Electrical
      Safety Code is the Canadian Electrical Code, with Ontario’s Provincial amendments
      added.


56.   Further, on their own FAQ page of their website, the Canadian Civil Service declares that
      “a standard or code becomes law only if [sic] becomes referenced in legislation by a
      federal, provincial or municipal government, or any authority having jurisdiction.”
      [Exhibit 8]
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 13 of 53

                                                                                                 12



57.   Yet while the Canadian Civil Service admits in their filing to this Court that the Code “has
      been incorporated by reference into several regulations and statutes in Canada,”
      making it by even their own definition part of Canadian law, they advise this Court that
      the Code instead is a mere “voluntary safety standard.” [See CSA P.2 Para.2]


58.   In other words, what they have called a “standard” in Court is what they call a “law” in
      the market.


59.   As a matter of law, and as admitted by CSA, the Canadian Electrical Code is law because
      it is incorporated by reference within legislation and forms part of the text of that
      legislation. The Code is written into the law by the doctrine of incorporation when the
      incorporating legislation was published in the Gazette (the legislative record). At the
      time of incorporation, the Canadian Electrical Code became an integral part of the
      incorporating instrument as if the text was actually reproduced in full therein.


60.   The Canadian Parliament has incorporated the Code into the Canada Labour Code, for
      example. Parliament specifically authorised incorporation of the Code into the Labour
      Code and it is an offence to violate the adopted Code within that legislation.


61.   Federally, the Canadian Electrical Code is also incorporated into the Uranium Mines
      Regulations, National Parks Cottages Regulations, Oil and Gas Drilling Regulations, and a
      wide range of other legislation.


62.   The Canadian Electrical Code is also incorporated into Ontario’s Electricity Act when it
      was most recently updated and is its enforcing legislation. Violation of the Code
      constitutes an offence that provides for liability up to a $50,000 fine or one year of
      imprisonment.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 14 of 53

                                                                                                   13


63.   The Canadian Electrical Code as amended is law under Ontario’s Legislation Act and
      criminal proceedings are brought for its contravention. In British Columbia, the Code is
      valid and enforceable law, and has been for decades, even though it was not attached
      to, or published in, the Gazette with the regulations that incorporate it.


64.   Critically, under the Statutory Instruments Act in Canada, any text is defined as law if it
      has been passed by a legitimate legislative authority, and if the particulars of that text
      are binding within the subject jurisdiction, and if there are specific penalties applicable
      for noncompliance. The Canadian Electrical Code is law under this Statute because all
      three criteria are met in every jurisdiction in Canada.


65.   In January 2018, the Federal Court of Canada Ruled that the Code, and the >2,000 other
      legislation produced by CSA, are covered under Federal Public Review laws (governing
      the development of draft legislation).


66.   The Court further Ruled that CSA is in material breach of Public Review laws, as the
      “Code has clearly not been available for public comment for [the required] 60 days.”
      [Exhibit 9, P.5, Para 9]


67.   In December 2018, the Canadian Federal Court of Appeal Ruled that “any writing may be
      subject of copyright in Canada. This would include laws and regulations.” [Exhibit 10
      Para.73] And again; “That law and regulations may be the subject of copyright is indeed
      recognized.” [Exhibit 10 Para.74]


68.   The subject of this Canadian Federal Court of Appeal Ruling was the Canadian Electrical
      Code. Thus, the Court of Appeal is unambiguous that the Code is law in Canada.


69.   Therefore, the Canadian Electrical Code is law by legal precedent on Gazetting and
      incorporation by reference, by Federal Acts and enforcement, by Provincial Acts and
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 15 of 53

                                                                                                14


      enforcement, by definition of the Statutory Instruments Act, and by Rulings of the
      Federal Court of Canada and the Canadian Federal Court of Appeal.




PS KNIGHT HAS ACCURATELY CHARACTERIZED THE LAW


70.   The actual promotion copy for the 2015 Knight’s Code read as follows (and is unchanged
      and still available on the Knight’s Code page of the Defendant’s website); [Exhibit 11]


71.   “The Canadian Electrical Code is the body of electrical law in Canada.” [Exhibit 11] And;


72.   “As an authorized reprinting of electrical law, all illustrations, explanations and
      descriptions therein are presented entirely and exactly as enacted by Governments.”
      [Exhibit 11]


73.   Contrary to Canadian Civil Service claims, we have never pitched electrical laws as the
      private property of the Civil Service.


74.   Note that our description of the Code makes the same claim as CSA’s description in their
      own promotional materials, as; “Electrical Installations in Ontario Must Adhere to the
      Ontario Electrical Safety Code - It’s the Law” [emphasis in original]. [Exhibit 7]


75.   The crux of the matter is whether the Code was law or not, and whether laws could be
      privately owned, in 2015.


76.   The Canadian Civil Service has already admitted that the Code is law in their own
      promotions and on their own website, as noted above.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 16 of 53

                                                                                                  15


77.   The Ruling which made public laws into private property, Federal Court’s T-646-15,
      known as “Manson’s Law,” was not passed until the following year, 2016. [CSA filing,
      P.161 (though not marked as an Exhibit and is missing page numbers)]


78.   In other words, at the time that our promotional copy was drafted, the copy was
      accurate was echoed by the Civil Service’ own promotional copy.


79.   Notwithstanding the issues over Manson’s Law, one should note that the Governments
      of Canada are still asserting Queen’s Printer Copyright over the text of electrical laws.
      [Exhibit 12] Our current use of 2015 promotional copy is therefore still accurate in spite
      of the applicational particulars, in royalty and permissions, of Manson’s Law.


80.   Further, our characterization of electrical law in our US registration is likewise accurate.


81.   We hold a valid copyright assignment, predating Manson’s Law, covering ~5% of the text
      of that law. [Exhibit 13] Obviously, this copyright assignment is the corporate basis for
      our copyright registration.


82.   We have thousands of pages of working papers, meeting minutes, attendance records,
      stages of drafts of legislative text from pencil notes through final inclusion in the Code;
      we have in archives written commentary between parties in the drafting process,
      Government correspondence on official letterhead verifying our contributions and
      sundry legislative activity; we even have about eleven hours of audio from legislative
      drafting sessions when Peter Knight was recording secretary (a rotating position).


83.   Our copyright assignment is very well supported.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 17 of 53

                                                                                                16


84.   Ironically, CSA’s assignments are not well supported. All they have produced to support
      their claims are copyright assignments covering ~8% of the text of electrical law and,
      critically, no supporting documents whatsoever.


85.   Further, we have specific authorization from CSA to reproduce the text they are suing us
      for having reproduced. [Exhibit 14]


86.   In 1969, near the start of PS Knight activity, we received from CSA an open-ended
      license to reproduce unrestrictedly as much as we liked from the Code. [Exhibit 14] We
      needed this license to cover the gap between the Canadian Civil Service issuance of the
      Codes and their subsequent passage into law. Historically, this gap has been about a
      year in length. Once the Code was passed into law it was covered under Alberta
      Queen’s Printer Copyright and, under those terms, usable without restriction.


87.   Alberta Queen’s Printer Copyright applies to all legislation passed in Alberta, such as
      electrical law, and affords anyone the absolute and unrestricted right to reproduce any
      of it for any purpose without charge and without seeking permission to do so (as
      outlined below).


88.   Other of CSA’s complaints about our US copyright registration are likewise baseless.


89.   The claim that we falsified Peter Knight’s contributions is nonsensical, as we accurately
      input his dates of birth and death and the registration document clearly shows this. As
      should be obvious, his contributions predated his death.


90.   The idea that one’s contributions to any text are somehow obliterated from existence
      upon their death is, shall we say, a unique perspective on mortality, not especially well
      supported anywhere.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 18 of 53

                                                                                                  17



PS KNIGHT PUBLISHING RECORD


 91.   PS Knight first published the Electrical Code Simplified (ECS), a wiring guidebook, as a
       sole proprietor in 1967.


 92.   The ECS books necessarily quoted extensively from electrical law in providing instruction
       in compliance with that law.


 93.   In 1969, after a series of communication between the Canadian Civil Service and Peter
       Knight, the CSA signed an unrestricted license to PS Knight reproduce any percent of
       Canadian Electrical Code open-endedly. [Exhibit 14]


 94.   It should be noted that there is often a gap of several months (in the Canadian Provinces
       of British Columba and Ontario) between the release of a new iteration of the electrical
       code and its passage into law. Once passed into law, the code is covered under Queen’s
       Printer Copyright (the default copyright for all legislation). Thus, the Code prior to
       passage into law is Civil Service copyright, whereas upon passage into law is under
       Queen’s Printer Copyright. In the gap between release and passage into law, PS Knight
       required CSA’s permission to reproduce the text of the Code.


 95.   In 1974, a Commercial & Industrial version of ECS was released, and is still in publication.
       This version quotes from >70% of electrical law in every year of publication, 1974 to
       present.


 96.   Peter Knight incorporated as PS Knight Co Ltd in 1985.


 97.   Over an uninterrupted period of 37 years, from 1967 – 2004, the Canadian Civil Service
       supported the work of PS Knight and actively participated in the publication of every
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 19 of 53

                                                                                                  18


      edition of Electrical Code Simplified throughout these years, through the provision of
      “Advance Memoranda” (listing of coming changes to the Code), documents furnished in
      compliance with Federal Public Review laws, and in sundry provision of advice,
      interpretation, and commentary. [Example at Exhibit 15]


98.   From approximately 1955 – 2006, a period of >50 years, Peter Knight actively
      contributed to the drafting of electrical laws in Canada.


99.   Electrical law is cumulative. That is, the core of the law, as drafted in the 50’s – 80’s, is
      largely unchanged iteration to iteration. Electricity doesn’t change, so the basics of
      electrical regulation are largely unchanged.


100. As a result, new editions of the Code are rarely more than 2% altered from the edition
      immediately previous.


101. As part of our defences against CSA’s various litigations against us, we ran several
      versions of electrical law through plagiarism detection tests, to gauge how much of one
      edition is carried over to the next edition. The results confirmed that average carry-over
      from one edition to another is ~98%.


102. In example, the 2012 edition compared to the previous edition contained exactly 98%
      identical text.


103. Certain core sections of electrical law see even less change. In 2015 for instance, the
      sum of text in Sections 30 – 38 is 20,990 words, of which 20,640 words are carried over
      from 2012. Again from 2012, Sections 60 – 86 carried over 99.41% of law from previous
      editions. New text in Sections 10 – 18 in that same edition amounted to just 0.87%, and
      just 0.71% in Sections 30 – 38.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 20 of 53

                                                                                                     19


104. Indeed, there remains text in the 2018 Code (the most current edition) dealing with coal
      access doors which has remained unchanged since 1927.


105. One may appreciate how galling it was to hear CSA testify in Canadian Federal Court that
      each iteration of electrical law is in no way subsidiary to previous editions but, rather,
      each is a stand-alone publication.


106. It is more galling still to read CSA’s filing to this Court, claiming the opposite, that each
      iteration of Code is a subsidiary edition of the previous Code.


107. The Canadian Civil Service claims are not based on truth, but what they expect will move
      the Court.


108. The sum of Peter Knight’s contribution across six decades of electrical law, critically
      during the formative era of the drafting of electrical law, is approximately 5% of the
      current text of that law.


109. On May 30, 2015, Peter Knight signed a copyright assignment covering all of his
      contributions to electrical law to PS Knight Co Ltd. [Exhibit 13]


110. The Canadian Civil Service however, only started collecting copyright assignments in
      2010, and only from those persons who had contributed in that year.


111. Thus, in Code years 2012, 2015 and 2018, and counting spillover contributors from 2009
      who signed CSA assignments in 2010, the Canadian Civil Service has, at best, copyright
      assignments covering four Code cycles at ~2% of Code text per cycle.


112. In other words, the sum of CSA’s copyright assignments cover no more than 8% of the
      text of Canadian electrical law.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 21 of 53

                                                                                                 20



113. At P.5, Para. 12 of the Civil Service filing, PS Knight Co Ltd is claimed to be owned by PS
      Knight Americas Inc. This is incorrect. Certain of the assets of the former were
      purchased by the latter, but the entities are distinct and neither are subsidiary or owner
      of the other.


114. The Canadian Civil Service filing also bloviates at length that Knight’s Code is a complete
      copy of Canadian electrical law. Yet under Alberta Queen’s Printer Copyright, we are
      required at law to ensure that electrical law is reproduced with entire accuracy, exactly
      as passed into law. This is the nature of law; we have no authority to alter the text of
      law in our own authorized reproduction of it.


115. Our publications, including the Knight’s Code publication, are fully compliant with
      Alberta’s Queen’s Printer Copyright law.


116. Specifically, this law states as follows; [Exhibit 12]


              “Alberta Queen’s Printer holds copyright on behalf of the Government of Alberta
              in right of Her Majesty the Queen for all Government of Alberta legislation.
              Alberta Queen’s Printer permits any person to reproduce Alberta’s statutes and
              regulations without seeking permission and without charge, provided due
              diligence is exercised to ensure the accuracy of the materials produced, and
              Crown copyright is acknowledged in the following format: © Alberta Queen’s
              Printer, 20__”


117. The Queen’s Printer Copyright acknowledgement is found on the inside cover or first
      page of each of our publications, in full compliance with Alberta legislation governing
      the reproduction of all laws, including electrical laws. [Exhibit 16]
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 22 of 53

                                                                                                   21



PRIVILEGE


 118. On May 16, 2016, the Canadian Civil Service filed an affidavit with the Federal Court of
       Appeal which pedantically and histrionically, and at considerable length, expounded on
       their experiences negotiating with PS Knight.


 119. All of the details the Canadian Civil Service included in their filing were privileged. In
       bitter irony, it was the Canadian Civil Service which had insisted on keeping all such
       detail privileged.


 120. In Court the CSA claimed an honest mistake in including all of these cherry-picked
       particulars, however implausible that may be.


 121. Justice Gleason Ruled that it was indeed a breach of privilege to breach privilege, and
       she struck thirty-one paragraphs from the Canadian Civil Service’ affidavit.


 122. Of course, the one-sided characterization of PS Knight from these cherry-picked
       particulars was registered with the Judge prior to expunging them, and that appears to
       have been the whole point of the Canadian Civil Service in including them.


 123. Again, the Canadian Civil Service can breach whatever they wish to their tactical
       advantage and, apart from striking some paragraphs, Courts in Canada hand their
       colleagues no consequence.


 124. As the Canadian Court does not seem terribly concerned by Canadian Civil Service
       conduct on the matter, and as the Civil Service is already on record waiving privilege in
       these litigations, we are content to accept their decision and to conduct ourselves
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 23 of 53

                                                                                                 22


       accordingly and in liberty to disclose as we deem appropriate in this filing and
       elsewhere.




HOW ELECTRICAL LAWS ARE DRAFTED


 125. On the content of electrical law, the members of CSA committees pay money to the Civil
       Service to purchase the right to draft the laws that the rest of us have to abide by.


 126. The practice of trading money for influence over legislation is usually referred to as
       bribery.


 127. PS Knight was approached by CSA on three occasions, offering to “sell” us influence over
       the drafting of electrical legislation. We declined all such offers.


 128. The Canadian Civil Service actually advertised these influence sales online for a short
       time before someone in management thought it prudent to conceal this activity. [See
       screenshot samples at Exhibit 17 & 18]


 129. In Canada this practice constitutes a breach of several Sections of the Canadian Criminal
       Code (notably Sec. 120, 121(1), 122 and 463) and, in influence sales to foreign nationals,
       a breach of Sec. 46.2(b) and (e), 46.3(b) and 46.4.4.


 130. In the United States, as CSA is actively selling influence over Canadian domestic law in
       the US, the practice is a breach of the Foreign Corrupt Practices Act and various states’
       RICO laws.


 131. These influence payment amounts are floating, based on market demand for limited
       seats on committees. While Civil Service advertisements show high-end of range
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 24 of 53

                                                                                              23


     payments of “$6,000+”, we are advised from multiple sources that the plus symbol in
     practice means payments of >$30,000 per bribe. [Exhibit 17]


132. The Canadian Civil Service admitted to receipting “$60 - $70MM” per year in influence
     payments in an internal Civil Service advertorial [Exhibit 19], with this figure confirmed
     through a PS Knight Access to Information filing at Industry Canada [Exhibit 20].


133. In practice then, in charging bribe amounts to each contributor of content, the Civil
     Service is making a net profit on Code development before a single copy has been
     printed. In this structure, the Canadian Civil Service is taking money on both ends of the
     development cycle, leaving them with no development costs at all.


134. One should note that the Canadian Civil Service has lied to Court repeatedly on the
     question of development costs of the Code. In 2017 for instance, CSA employee David
     Zimmerman testified that Code development costs were about $100k. Twenty-four
     hours later, the Civil Service furnished the same Court with a different answer. Now
     Code development costs were $330k. Elsewhere in the same Civil Service filing, Code
     development was listed as $1,096,000.


135. Further, the Civil Service claimed that posting one document on the Government
     website for purposes of compliance with Public Review law would take 300 hours of
     time and cost $71k. They also claimed it would cost $450k for a project manager to
     intake public comments for 60 days.


136. Canadian Civil Service statements have no credibility.


137. One should also note with regard to CSA committee payments, and in passing, that as of
     2016 the trading money for influence over domestic law is no longer a crime in Canada.
     To shield the Canadian Civil Service from prosecution, Ontario Provincial Court’s
     Quamina Ruling of 2016 legalised the trading of money for influence by civil servants.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 25 of 53

                                                                                               24


      This Ruling was upheld by Ontario Superior Court (Justice Norheimer) in 2017. The
      subject of both Rulings was CSA’s money-for-influence practices specifically with regard
      to the drafting of electrical law.


 138. The drafting of electrical laws in Canada, and the other ~2,000 laws drafted by CSA, has
      been monetized. The Canadian Civil Service is treating the legislative process as a profit
      center, and any entity putting this payments operation at risk is targeted for elimination.
      Hence, their lawsuit against PS Knight Americas Inc.




CIVIL SERVICE COUNTERFEITING OPERATIONS


 139. In an eight-year period, 2003 – 2010, the Canadian Civil Service was selling counterfeit
      safety certifications for consumer products.


 140. The products illegally certified did not meeting the minimum safety standards for
      importation into Canada.


 141. That is, CSA was issuing safety certifications for use in importation of consumer products
      over which it had no lawful authority to certify and, compounding matters, those
      unlawfully certified products did not meet the requirements CSA was certifying that
      they’d met or exceeded.


 142. All this was outed in a news story in 2010 by the Canadian Broadcasting Corporation.


 143. A variety of companies were victimized by CSA, by unwittingly making commercial-scale
      purchases of consumer products for import and resale that could not in practice be
      imported or resold or, in some cases, used at all. [See specimen legal letter at Exhibit 21]
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 26 of 53

                                                                                                     25


144. Canadian Civil Service counterfeiting bankrupted several companies in both Canada and
      the United States.


145. To date, the Canadian Civil Service has declined to indemnify any of the victimized
      companies or the end users. [See public warning re fraudulent certifications at Exhibit
      22]


146. Other entities of the Civil Service, such as the Standards Council of Canada, Industry
      Canada, the Competition Bureau, or the Department of Justice, have declined to
      investigate the conduct of their CSA civil service colleagues.


147. In bitter irony, in 2006, at the height of CSA’s counterfeiting activities, the Civil Service
      founded the Canadian Anti-Counterfeiting Network (CACN), purposed with lobbying
      governments to enhance the anti-counterfeiting authorities of the Canadian Civil
      Service.


148. These authorities include the training of Canada’s border guards on how to spot
      counterfeit products.


149. To the best of our knowledge, none of CSA’s counterfeit products were spotted by the
      border guards they trained for this purpose.


150. If it’s not already clear, this supposedly discrete copyright case is actually part of a much
      larger and longstanding Civil Service corruption problem.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 27 of 53

                                                                                              26


MANSON’S LAW


151. At Pg.3, Para.6, of the Civil Service filing they note the Manson’s Law Ruling. We
     consider Manson’s Law, the T-646-15 litigation and Ruling, as a particularly egregious
     example of Canadian Judicial corruption.


152. According to Manson’s Law, “it would be contrary to the purposive construction of the
     Copyright Act to strip” private parties of their ownership rights in the text of law “simply
     because certain provinces have” passed it into law. [See CSA filing P.161 (though not
     marked as an Exhibit and is missing page numbers) and P.180 (the CSA exhibit pages
     appear out of order)]


153. On December 7, 2018, the Federal Court of Appeal upheld Manson’s Law, saying; “As
     long as it is original, any writing may be the subject of copyright in Canada. This would
     include laws and regulations.” Further; “That law and regulations may be the subject of
     copyright is indeed recognized.” [See CSA filing Exhibit F, P.188]


154. In contrast, the governing law prior to Manson’s Law, and by decision of the
     Government of Alberta the governing law over certain aspects of copyright at present,
     was and is Alberta Queen’s Printer Copyright. [Exhibit 12]


155. This Copyright states as follows;


             “Alberta Queen’s Printer holds copyright on behalf of the Government of Alberta
             in right of Her Majesty the Queen for all Government of Alberta Legislation.
             Alberta Queen’s Printer permits any person to reproduce Alberta’s statutes and
             regulations without seeking permission and without charge, provided due
             diligence is exercised to ensure the accuracy of the materials produced, and
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 28 of 53

                                                                                                    27


             Crown copyright is acknowledged in the following format: © Alberta Queen’s
             Printer, 20__.”


156. Kindly note that we complied completely with Queen’s Printer Copyright. No Court has
      declared otherwise about us. [Exhibit 16]


157. This entire shambolic nine-year legal saga is the result of our obeying the law, and the
      Civil Service violating it. Think about that.


158. We have extensively researched the background to the Manson’s Law Ruling.


159. We found that prior to his appointment to the Federal Court, Justice Michael
      Manson spent his career at the law firm of Smart & Biggar, eventually rising to
      Managing Partner. He arrived there in 1982 and left for the Bench in 2012. That’s thirty
      years. That’s important, because Smart & Biggar has a multi-decade relationship with
      CSA.


160. When CSA launched the Canadian Anti-Counterfeiting Network (CACN) in 2006, Smart &
      Biggar was a charter member. [Exhibit 26]


161. The CACN is, in practice, a front for CSA and its allies, used to increase their lobbying
      strength in Ottawa. The CSA describes itself as the “driving force” at CACN, it funds the
      CACN, it staffs the CACN, it is the CACN. [Exhibit 28 P.13] It’s just designed to look like
      it’s something else.


162. Michael Manson’s law firm was a regular attendee at CSA events, for years. As recently
      as 2016 for instance, Smart & Biggar was an exhibitor at CSA’s “Reality Tour,” a sort of
      insiders’ conference. The “insider” part is emphasized. Of the twelve exhibitors, five
      were CSA and their associates. [Exhibit 24]
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 29 of 53

                                                                                            28



163. Again, this time in 2013, Manson’s firm made presentations on “Battling Unsafe
     Counterfeit Electrical Products” at the ESFI conference. The Smart & Biggar contribution
     was made by Brian Isaac. He was then the Chairman of CACN. He co-presented with
     Terry Hunter, a Manager at CSA.


164. Brian Isaac oversaw the destruction of evidence at CACN in the wake of RestoreCSA
     articles on CSA counterfeiting. Brian Isaac was also the writing partner of Michael
     Manson. When one of these wrote an article, the other was the media contact for
     inquiries, and vice versa.


165. This ESFI conference was held at “5060 Spectrum Way, Mississauga ON.” That’s a CSA
     address. That’s right, Manson was attending conferences inside CSA’s own offices.


166. Along with CSA, Smart & Biggar was a presenting exhibitor at the International Law
     Enforcement IP Crime Conference. Both Michael Manson and Brian Isaac made
     presentations. Also in attendance was CACN, Kestenberg Siegal Lipkus (CSA contractor),
     the Motion Picture Association (on the Board of CACN), the International Anti-
     Counterfeiting Coalition (partnered with CACN), etc. Six of the thirty-one
     representatives at the conference were CSA and their associates.


167. Michael Manson and Brian Isaac worked together as co-counsel on cases, they co-
     authored articles, they presented together, attended the same CSA conferences, etc.


168. In 2013 and 2014, RestoreCSA began a series of reports on
     CSA’s counterfeiting activities. We explored the background of CACN as a CSA front
     organization. We asked why a leading “anti-counterfeiting” entity was being run by a
     leading counterfeiter, as the Canadian Civil Service had by this time been outed by the
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 30 of 53

                                                                                                 29


      Canadian Broadcasting Corporation for running an eight-year long counterfeiting
      operation. We published extensive links to evidence of these relationships.


169. Whenever we published a new RestoreCSA article with damning detail, Manson’s
      writing partner at CACN oversaw that the evidence we quoted was deleted from CACN’s
      website. After one such article, containing a large number of such linkages,
      they deleted the entire CACN website. [Exhibit 27] When it went back online again a
      week later, the site had been washed of anything incriminating.


170. The word “incriminating” is important here. The CSA and its affiliates
      were authorized by the Federal Government during Michael Manson’s tenure in the Civil
      Service to train Canada’s customs officers in identifying counterfeit certifications. We
      are advised that none of CSA’s own counterfeit certifications were identified by the
      officers trained by CSA.


171. Reporting on Civil Service counterfeiting activities puts a lot of people in legal
      jeopardy. Anyone with involvement could face prosecution, including Michael
      Manson.


172. The relationship between Michael Manson and Smart & Biggar was still going strong
      long after Manson was appointed to the Bench. At the 2014 Intellectual Property
      Owners Association conference, two years after Manson’s appointment, both Michael
      Manson and Brian Isaac were presenters on the same issues. [Exhibit 29]


173. They were also co-signatories on the same letter to the Canadian Bar Association (CBA)
      in 2012. It was a complaint letter.


174. However ironic, the letter notes that recent conduct “may have fallen short of the CBA’s
      well established standards for transparency, objectivity, balance, and avoidance of
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 31 of 53

                                                                                                 30


     conflict” and the CBA President was called “to ensure that the CBA’s reputation for
     integrity and even-handedness is not diminished by failing to take adequate precautions
     in a contentious policy debate.”


175. In 2008, Michael Manson was interviewed for an article featuring CSA’s CACN. Recall
     that CACN is a creation of CSA. Manson told the interviewer that “the Canadian
     government is not doing enough to protect businesses and consumers.” That is, he
     wanted more power to enforce Civil Service priorities. Then he told them that, “the
     Canadian Anti-Counterfeiting Network was formed in 2005 to lobby the government for
     changes in laws.” [Exhibit 30]


176. Also note that the changes in question, in part, would be the power to define what is or
     is not counterfeit and to train border guards to spot counterfeits on this basis. The Civil
     Service succeeded, their CSA branch was given that power. By 2012, the CACN was
     “training” 50 border guards per year, and they were starting to “train” the Canadian
     Federal Police (the RCMP) as well.


177. In another article about CACN, both Michael Manson and Brian Isaac
     gave interviews praising the CSA’s increasing power. “Two of the chronic problems with
     the current regime,” said Manson “are that the Trademarks Act is inadequate to deal
     with counterfeit issues and Customs officials lack the authority to target, detain, seize
     and destroy counterfeit goods. […] The result is that any enforcement at Customs is on
     an ad hoc basis and requires the intervention of the Royal Canadian Mounted Police in
     order for any detention and destruction to take place. The result is ineffectual
     enforcement, if any, at the Canadian borders.”


178. The article closed the circle; “Customs’ powers are therefore central to the
     recommendations made by CACN”.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 32 of 53

                                                                                           31


179. Justice Manson is on record, and quite extensively, working with CSA personnel, praising
     CSA initiatives, and pushing through CACN for new and expanded powers for CSA. All of
     this activity was focussed on anti-counterfeiting powers for CSA during the same period
     that CSA was doing all of their own counterfeiting.


180. In small matters, as in large ones, the relational closeness between Smart & Biggar and
     CSA is well evidenced. For instance, the routine exchange of staff between CSA and
     Manson’s firm is verifiable through LinkedIn profiles.


181. The CSA and Smart & Biggar even source the same Christmas cards. [Exhibits 31, 32 &
     33]


182. Michael Manson was also employed by CSA. Not as a lawyer on contract, although that
     may have happened too. Rather, Michael Manson was directly employed by CSA.


183. In a June 25, 2007 interview with the Regina Leader-Post, Michael Manson admitted to
     serving on one of CSA’s counterfeiting committees. Specifically, an enforcement
     committee. And it was accurately described as a committee of a Government Agency in
     the article. And the article contains more than one such admission regarding these
     committees. One of these admissions reads as follows;


184. “Michael Manson works hard with Canada’s Anti-Counterfeiting and Enforcement
     Committee to raise alarms on safety issues.” [Exhibit 25]


185. Said Mason; “Even CSA marks […] are being knocked off.” [Exhibit 25]


186. But Manson goes further, giving CSA an advertisement for their services; “CSA marks
     […] mean that a product has been tested and meets the international standards for
     safety and / or performance”. [Exhibit 25]
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 33 of 53

                                                                                                   32



187. Then, like any good pitchman, he hammers the consequences of not using CSA
      marks; “You buy electronic goods, they don’t have the right copper wire, you plug it in,
      your child is playing downstairs and the house goes up in flames.” You see, if you don’t
      work with CSA you’ll lose your house and your child will die. [Exhibit 25]


188. Is that sufficiently objective for a Judge between ourselves and CSA?


189. In Court, we found it odd that, in frustration, Manson went out of his way in his Ruling
      to declare CSA a private company. You see, at that point we had yet to research
      him. Declaring CSA a private entity is the opposite of Government statements on the
      matter and, of course, the archival record of CSA as a Civil Service entity, and it defies
      CSA’s actual Government charter, and it had nothing to do with the subject of the
      Hearing. But Manson felt a need to make such a declaration.


190. In his Ruling, in addition to Manson’s bizarre conclusion that public law doesn’t exist, he
      declared the “conduct” of PS Knight Co to be “certainly questionable” and the contents
      of the RestoreCSA website to be “scornful and derisive.”


191. Neither of these comments were relevant to the case but they might’ve been relevant
      to Manson personally. After all, the RestoreCSA articles were exposing criminal activity
      in the Canadian Civil Service, specifically in a branch of that Service in which Manson
      had close, long, and verifiable relationship, and specifically in those areas of CSA under
      greatest criminal suspicion.


192. As one colleague put it, “by his comments it appears that [Manson] took the CSA case
      personally,” as though he had a personal stake in it.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 34 of 53

                                                                                              33


193. Manson’s Ruling also featured a massive financial charge to PS Knight. In a
     Supplemental Judgement, Manson ordered PS Knight to pay six figures to CSA, in part
     because of PS Knight’s “novel and unusual defences.” We complied with Queen’s
     Printer laws. They’re neither novel nor unusual. But the Judgement had the capacity to
     destroy PS Knight Co.


194. If we were destroyed, RestoreCSA would be silenced.


195. If that happened, anyone complicit in CSA’s counterfeiting would be less vulnerable to
     prosecution, like Michael Manson for instance.


196. We furnished the Office of Canada’s Chief Justice Paul Crampton with the evidences of
     Michael Manson’s relationships within the Canadian Civil Service, specifically with CSA,
     and the evidences of that entity’s counterfeiting activities as originally reported on
     RestoreCSA.com.


197. Chief Justice Paul Crampton’s office was therefore asked in May, 2017 what they
     planned to do with Justice Manson, given the overwhelming evidence of conflict of
     interest breaches and the scale of disciplinary powers available to Crampton’s office to
     remedy them, and his defined legal obligation to engage those disciplinary powers.


198. Andrew Baumberg, an official in Crampton’s office, advised that Crampton intended to
     do nothing about the conduct of Manson.


199. Baumberg also noted in his responses that it was actually the Office of the Chief Justice
     itself which specifically selected Michael Manson to judge between ourselves and his
     employer.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 35 of 53

                                                                                               34


200. It is worth noting that Justice Crampton is apparently known inside the Civil Service by
     the nickname “Kangaroo Crampton.”


201. We understand that this nickname stems from a speech Crampton gave in to the
     Canadian Bar Association in 2014, long before we had heard of Crampton, in which he
     lamented the public growing perception of Canada’s Federal Court as a Kangaroo Court.
     [Exhibit 23]


202. Apparently the Civil Service thought Crampton’s speech was amusing, as they regarded
     his Court as exactly that; a Kangaroo Court “willing to jump as high as the Federal
     Government says.” That has surely been our experience in Canada’s Federal Court also.


203. It should further be noted that Manson’s Law is ignored entirely by the Canadian Civil
     Service when their friends and colleagues are in breach of it. Electrical Line Magazine
     for instance, excerpts rather large sections of electrical law in their articles every month,
     and all without attribution or payment of royalty. Yet because Electrical Line is
     dominantly an advertising forum for CSA members, it endures no penalty. [Sample at
     Exhibit 42]


204. Likewise, there have been a great many books published which reproduce the greater
     part of electrical law and which neither attribute to CSA nor pay them a dime for the
     right to reproduce under Queen’s Printer Copyright. None of these other publications
     has been subjected to any Canadian Civil Service litigations whatsoever. [Samples at
     Exhibit 43]


205. Michael Manson is a crooked Judge. Trial rigging is a major crime. Complying with
     Queen’s Printer copyright is not at all a crime. Yet we’re the ones Canadian Courts are
     going after?
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 36 of 53

                                                                                                35


UNITED STATES SUPREME COURT RULING


 206. As PS Knight Americas Inc is a US entity, registered in Texas, the CSA’s claim to own the
       law is subject to US Court Rulings on the matter.


 207. On April 27, 2020, the United States Supreme Court Ruled in Georgia et al. v. Public
       Resource.Org, Inc. that law, in its nature, cannot be owned. [Exhibit 34]


 208. According to the Supreme Court Ruling; “No-one can own the law,” and again; “Officials
       empowered to speak with the force of law cannot be the authors of the works they
       create in the course of their official duties.”


 209. As the Canadian Civil Service has already admitted in their filings to this Court that they
       have authored certain of the text of Canadian Electrical Law, under this US Supreme
       Court Ruling the CSA cannot be considered the lawful owner of the Electrical Code
       within the United States.


 210. Quoting from the Ruling, as drafted by Chief Justice Roberts, and as referring to the
       State of Georgia equivalent of CSA; “The Commission is not identical to the Georgia
       Legislature, but functions as an arm of it for the purpose of producing the annotations.
       The Commission is created by the legislature, for the legislature, and consists largely of
       legislators.”


 211. The particulars of this statement are identically applicable to the Canadian Civil Service.


 212. Consider by quotation the ramifications of permitting civil servants to actually own the
       text of their legislative activities;
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 37 of 53

                                                                                               36


             US Supreme Court – “States would be free to offer a whole range of premium
             legal works for those who can afford the extra benefit.”


             Canadian Civil Service – “[Selling] the ability to build your own customized online
             collection of standards or access to our pre-build collections for best value.”
             [Exhibit 35]


             US Supreme Court – “A State could monetize its entire suite of legislative history.”


             Canadian Civil Service – “Looking for a suite of standards in a given subject
             area?”      [Exhibit 36]


             US Supreme Court – “States might even launch a subscription or pay-per-law
             service.”


             Canadian Civil Service – “[Purchasers] benefit from access to up-to-date
             standards, whether purchased individually or as part of a collection”. [Exhibit 35]


213. Damningly for CSA, even the Supreme Court dissenting Opinion, authored by Justice
     Ginsburg, agreed with the basic argument, saying; “Beyond doubt, State laws are not
     copyrightable.”


214. While the judicial systems of both Canada and the United States are imperfect, as are all
     such systems peopled by people, and while the US system has influences of corruption
     within it, as do all such systems, the Court system in the US is less compromised than
     the Canadian system as regards unlawful civil service influence. Much of this is due to
     scale. The US is about ten times’ the size of Canada, and larger systems are more
     difficult to corner than smaller ones.
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 38 of 53

                                                                                                     37


 215. The Canadian Court system is rig-able and influenceable by civil servants without
       penalty. That’s how Canada got Manson’s Law while the US has public law.


 216. Critically however, PS Knight Americas Inc is a US entity, not a Canadian one, and is
       under US law on all matters, including matters of copyright.




PROCEDURES AND LOGISTICS


 217. The Canadian Civil Service claim before this Court is part of a much larger civil service
       corruption issue and is tactically part of CSA’s effort to financially eliminate PS Knight.


 218. The claim before this Court is the seventh litigation started by CSA against us.


 219. In each Civil Service litigation against us, their lawyers lobby their Civil Service colleagues
       in the Court Administration Service to approve bifurcations of their cases into multiple
       subsidiary cases, effectively reduplicating further their seven litigations.


 220. The repeated bifurcation of CSA’s original T-1178-12 litigation was done at the
       insistence of the Canadian Civil Service, with the connivence of the Civil Servants of the
       Court Administration Service, in defiance of the emphatic objections of our legal
       Counsel.


 221. The whole point of duplicating Court processes is to financially harm an opponent.
       There have now been six distinct, yet word-for-word identical litigations in Canada that
       the Civil Service has started against us, most of these further bifurcated by sub-motions
       and their respective hearing processes.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 39 of 53

                                                                                                 38


222. The Federal Court of Appeal, under Justice Gleason, called out the Civil Service -a rarity,
      indeed- for what she called “such similarity,” indeed “the paragraph for paragraph
      duplication” of the Canadian Civil Service’ various cases against us.


223. On July 25, 2014, we had a one-on-one negotiation with CSA CEO Ash Sahi. He
      threatened that if we didn’t sign over ten percent of our revenues to the Civil Service,
      they would bury us in “waves of lawsuits” and would try to “cause [your] legal bills to
      reach $1MM” in the following year. [Exhibit 4]


224. Recall the Canadian Civil Service waiving of privilege [Para.114 - 120], hence our latitude
      in such quotation.


225. We declined to pay the protection money.


226. There has been no Court that has Ruled that PS Knight has broken the laws that applied
      at the time of any of our publications. Rather, the Court in Manson’s Law, and those
      Courts which upheld it, have Ruled that the Queen’s Printer Copyright law means the
      opposite of what it says it means.


227. We did not violate the law; the Court altered the meaning of law after the fact.


228. We also remind this Court that even under Manson’s Law, PS Knight holds copyright on
      ~5% of the Code, based on our copyright assignment covering our >50 years of
      contributions to the text of law. [See Para. 78 & 79]


229. In testament to the solidity of the PS Knight copyright, and in the context of Manson’s
      Law, in February 2018 several Members of Parliament (MPs) agreed to participate in a
      free public distribution of ~100 copies of Knight’s Code from their Parliamentary Offices.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 40 of 53

                                                                                                  39


230. The participating MPs were the Hon. Maxime Bernier, Arnold Vierson, Tom Kmiec, Larry
      Maguire, and Len Webber.


231. Are these MPs criminals also?


232. We also note that the Canadian Civil Service’ Motions in Canada still list Peter Knight as
      a Defendant. Peter Knight died more than four years ago, and Government Counsel was
      advised of this on the same day he died.


233. Clearly, a deceased person is not a current defendant.


234. It is worth noting that Peter Knight was very retired at the start of the Civil Service’
      litigations. He had sold his business in 2009 / 2010, two years prior to the start of the
      2012 action.


235. The Civil Service was well aware of this, though they would not release Peter Knight
      from their litigations.


236. When pressed, negotiators for the Civil Service committed to release Peter Knight on
      three occasions. The Civil Service broke their commitments to do so on each occasion.


237. The CSA CEO, Ash Sahi, in 2014 explained these Civil Service tactics, as; “we’re going to
      keep hurting your father until you give us what we want.” [Exhibit 4]


238. When the Civil Service learned that my father was rapidly declining in hospital, they
      continued to sue him in his hospital bed.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 41 of 53

                                                                                               40


239. When my father died, we informed the Civil Service through our Counsel. We
      requested, and they agreed, to “lay off for a couple of weeks” as there was nothing
      urgent or immediately pending, so that we could get past the funeral period.


240. The Canadian Civil Service broke their commitment and issued new Court filings on the
      morning of his funeral.


241. On May 11, 2017, in the midst of the Canadian Civil Service’ litigations against us, a
      Canadian Bar Association conference took place. The highlight of the conference was a
      2-hour Town Hall Meeting featuring high-profile panelists. [Exhibit 37]


242. Six of the seven members on the panel were up to their necks in the Canadian Civil
      Service’ litigations against PS Knight (Chris Van Barr, Paul Crampton, Michael Manson,
      Roger Lafreniere, Mireille Tabib, and Denis Martel).


243. The panel included the Federal Department that CSA reports to, the Court official
      managing the case, the Court official handling the JDR on the case, the Judge who gave
      the Civil Service Manson’s Law, the Justice who orchestrated the whole thing, and all
      moderated by the CSA’s outside law firm.


244. One is reminded of US civil servants Peter Strzok and Lisa Page barbecuing with Justice
      Contreras at the latter’s residence, all while sending Motions before that same Judge.
      The social circle in the Canadian Civil Service evidenced in where these people
      congregate after hours is illuminating.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 42 of 53

                                                                                                   41


LYING TO COURT; LYING TO THE PUBLIC


 245. On July 31, 2018, the Canadian Civil Service posted a “Safety Alert” on their website
      regarding our Code book, claiming that our book contains 180 serious errors. [Exhibits
      38 and 39]


 246. On the CSA’s public safety posting; “We have concerns that these [180] differences raise
      urgent safety issues to electrical professionals, the public at large and property owners if
      this document is used”.


 247. In Court filings, the Canadian Civil Service declared that the 180 differences between our
      book and theirs made our book quite dangerous. Knight’s Code “poses urgent and
      serious public safety concerns,” so serious that the Court should act against PS Knight
      quickly, “given the urgency and seriousness of the situation.” Our book will “increase
      the risk of shock” and “give rise to a serious public safety concern,” including “risks of
      serious property damage, bodily injury and even death.”


 248. Among the 180 differences between our book and theirs that the Canadian Civil Service
      identified as major dangers to public safety were the CSA word “wastewater” vs. our
      words “waste water,” the CSA word “subrule” vs. our words “sub rule,” and the CSA
      index format of “Subrule (8)” vs. our “Subrule 8)”.


 249. Other differences include the use of two-column format vs. the Civil Service’ single
      column, and various differences in how each book highlights section headings.


 250. In December 2018, the Federal Court Ruled that CSA’s 180 “urgent safety issues”
      weren’t serious at all.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 43 of 53

                                                                                                   42


251. Specifically, the Court Ruled that CSA “raised serious safety risks [but] the evidence
      provided to that effect is not compelling.” Further, “the vast majority of the differences
      the CSA characterized as material appear to be small grammatical edits or minor
      changes the CSA did not highlight in its [own] 2018 Code.”


252. In defiance of this Ruling, the Civil Service kept their public safety warning on their
      public website for the next two years, and it remains there at present.


253. The Civil Service has lied to Court, lied to the public, and lied to the electrical trades
      community by characterizing our books as not only worse than theirs, but so much
      worse as to be dangerous to public health.


254. Yet the truth is that CSA knows our books to be not merely as good as theirs, but better.


255. On June 27, 2014, during negotiations with Bonnie Rose, President of Standards at CSA,
      she volunteered that “Frankly, your books are better than ours.”


256. That’s the truth the Civil Service knows; but it’s the lies of the Civil Service the public
      reasonably believes, and these mar our reputation, constrict our sales, and badly
      damage our financial viability.


257. On December 10, 2020, the Canadian Civil Service sent “An Important Message from
      CSA Group,” warning that PS Knight had been advertising an illegal product. [Exhibit 40]


258. Specifically; “Please be advised that despite PS Knight’s fraudulent claims, the
      advertising and sale of the Knight Code is unauthorized and unlawful.”


259. Again, authorization is already dealt with in this filing, and there is no injunction or
      impairment of PS Knight Americas Inc, the publisher of Knight’s Code, whatsoever.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 44 of 53

                                                                                                  43



260. The CSA continues; “Such [PS Knight] actions are in direct violation of the Federal Court
      of Appeal’s decision.”


261. Again, this is untrue. The referenced FCA decision was in relation to PS Knight Co Ltd, an
      Albertan entity, and dealt with the 2015 Code edition, not the 2021 edition CSA in its
      notice refers to.


262. Further, the current Canadian Civil Service claim before this Court is the only litigation
      that has ever faced PS Knight Americas Inc.


263. In other words, CSA is knowingly spreading false information about PS Knight Americas
      Inc throughout our market in an attempt to harm our business and our reputation.


264. Canadian Civil Service practice of lying to the public is likewise witnessed in Court.


265. Recall that CSA is on recorded as a tenant as a subsidiary of Canada’s Department of
      Industry and Trade in a variety of government buildings, year after year, for decades.
      [Para. 38]


266. Yet Mr. Doug Morton, the CSA Director of Government Relations and their Witness at
      Discovery during the entire 2012 – 2020 period, specifically denied that CSA had ever
      occupied any Government facility whatsoever.


267. While the Canadian Court system is influenceable by civil servants due to the Court
      Administration Service being run by the Civil Service, the US system is not as
      influenceable by Canada. In this, while CSA can routinely arrange Rulings to its liking in
      Canada, in the US the CSA tends to endure more objective scrutiny.
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 45 of 53

                                                                                                  44


268. Given the Canadian Civil Service’ statements in this filing, the Ruling in Hale v. Enerco
      Group Inc, of US District Court, N.D. Ohio, Eastern Division in 2011 is relevant.


269. From the Ruling, “Enerco and CSA conspired to defraud Plaintiffs by falsifying the testing
      of the product.” [Exhibit 41]


270. Then Justice Polster lectures the Civil Service on what the Court means by fraud, as
      follows;


              The elements of fraud are: (1) a representation or, where there is a duty to
              disclose, concealment of a fact, (2) which is material to the transaction at hand,
              (3) made falsely, with knowledge of its falsity, or with such utter disregard and
              recklessness as to whether it is true or false that knowledge may be inferred, (4)
              with the intent of misleading another into relying upon it, (5) justifiable reliance
              upon the representation or concealment, and (6) a resulting injury proximately
              caused by the reliance.



271. Then, from the Ruling; “Upon careful review of the First Amended Complaint in its
      entirety, […] the Court finds that Plaintiffs have satisfied all of the pleading requirements
      imposed by Rule 9(b) and have sufficiently pled the elements of fraud.”



272. In this instance, the Canadian Civil Service had issued fraudulent misrepresentations
      concerning the safety of certain space heaters that CSA had been contracted for testing.
      The Canadian Civil Service had falsified the testing itself, then the test results, then
      issued falsified certifications as to the safety of the heaters.


273. The Plaintiffs in Hale v. Enerco noted that the fraudulent conduct of the Canadian Civil
      Service had caused much injury, having “severely burned people -including children.”
        Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 46 of 53

                                                                                                  45



274. Consider the language used by the Ohio Court;


             “On May 12 and May 19, 2005, at CSA’s facility, Enerco and/or CSA deliberately
             altered a vent-free heater co conceal an unsafe defect for testing purposes, and
             CSA falsely certified the heaters as safe; Enerco and CSA intended their false
             representations about the safety of Enerco’s heaters to mislead merchants and
             Plaintiffs, as consumers, on product packaging, in product literature, and during
             advertising; Plaintiffs, as consumers, justifiably relied upon Enerco’s and CSA’s
             representations about the safety of the heaters; and Plaintiffs were injured
             economically by purchasing the unreasonably dangerous heaters […] Further, the
             Court finds that Plaintiffs have sufficiently pled the elements of conspiracy to
             defraud. Plaintiffs have alleged that Enerco and CSA deliberately agreed to alter
             the heaters, falsify testing results, falsely certify the heaters, and incorporate this
             false certification into Enerco’s product packaging and other promotional
             materials with the intent to mislead merchants and Plaintiffs, as consumers.”
             [Exhibit 41]


275. Note that Justice Manson characterized CSA’s testing activities as a hallmark of their
      high character [Para. 186]. The difference in assessment is notable.


276. The Canadian Civil Service, and its enablers throughout the Civil Service, has a long and
      unfortunate record of making “false representations” to Court. As noted, their current
      filing in this Court is no exception.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 47 of 53

                                                                                               46


COURT RIGGING, CON’T


277. Mason’s Law is not the only arranged Ruling we have been subjected to.


278. Recall that the Canadian Civil Service stated their intention to use baseless legal
     proceedings to bankrupt us. [Para. 217 & Exhibit 4]. Compelling us to pay for legal fees
     was the whole point of litigating in the first place.


279. After nine years of defending against multiple duplicate litigations, we were depleted of
     resources and could no longer afford legal representation in Court.


280. The Canadian Civil Service however, argued to their Civil Service colleagues in the Court
     Administration Service that if we could not pay for legal counsel, then we should be
     denied the right to defend ourselves entirely.


281. On Feb 4, 2020, Canadian Federal Court Prothonotary Mireille Tabib Ruled in favour of
     her colleagues that we are disallowed the right of defence in the various Civil Service
     litigations against us.


282. Then the Canadian Civil Service filed a Motion for Default Judgement against us.


283. The purpose of the Canadian Civil Service’ Default Judgement Motion is to foreclose on
      their T-1178-12 claim without the fuss and bother of a Trial, or even a Hearing, without
      the trouble of proving their claims, or hearing from witnesses, or to have any Court hear
      from the Defendants.


284. As their Motion was against the company and myself personally (Gordon Knight), I filed
     a Response with the Court.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 48 of 53

                                                                                                47


285. On Oct 29, 2020, the Prothonotary Ruled that the Response may be filed but only
     “under reserve of any objection by the Plaintiff [CSA] as to whether Mr. Knight is
     permitted to respond to a Motion for Default Judgement.”


286. That is, the Plaintiff was granted the authority to overrule the defence of their
     opponent.


287. Then it got worse; “The remaining documents [evidence files] may not be filed as they
     are not properly filed as evidence”. So, the Prothonotary removed the evidence from
     the filing.


288. The evidence pages were properly filed through the Courts electronic filing portal, just
     as the Response itself was, and indeed at the same time, but I was denied an appeal on
     the matter.


289. The Canadian Civil Service then responded to their Court colleague, saying that; “CSA
     does not consent to Mr. Knight filing this document or being permitted otherwise to
     participate at the hearing of CSA’s motion,” and; “Neither the corporate defendant [PS
     Knight Co Ltd] nor Mr. Knight is entitled to respond to or contest CSA’s motion.”


290. The Canadian Civil Service’ main argument to Court for disallowing our Response filing
     was that “the balance of [Knight’s] materials contain bald assertions of fact […]
     unsupported by any sworn affidavit evidence in Mr. Knight’s responding materials.”


291. As noted, the reason there was no evidence is because the Court removed it. [Para. 280]


292. The Canadian Court Administration Service, via Prothonotary Tabib, rubber stamped
     their Civil Service colleagues request, Ruling that our entire Response to their Motion for
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 49 of 53

                                                                                              48


     Default Judgement was struck from the record and that I was not entitled to so much as
     “speak” at the Hearing to decide my fate and that of my company.


293. On Nov 10, 2020, the Canadian Civil Service entities, the CSA and the Court
     Administration Service, held a private meeting to decide together what the Court would
     be recorded as Ruling in the matter of CSA v. PS Knight Co Ltd.


294. They have yet to publicly release their decision.




FIVE YEARS IN PRISON


295. Subsumed within the Canadian Civil Service’ T-646-15 litigation is their Motion from
     April, 2019 that I personally be found in Contempt of Court.


296. For background, within the T-646-15 process, both parties had interest in awaiting the
     Federal Court of Appeals (FCA) Ruling and, in this context, both parties signed an
     Agreement, registered with the Court, to pause the 646 process until the FCA decision.


297. According to the Agreement, upon receipt of the FCA Ruling, both parties were to advise
      the other of their response to that Ruling and how they intended to proceed. There was
      no further compliance requirement within that Agreement.


298. We complied with the Agreement.


299. The Canadian Civil Service however, has chosen to ignore the Agreement and instead
      claim that the 2018 Code is essentially the same document as the 2015 Code, such that
      the injunction under Manson’s Law applies regardless of what the text of the
      Agreement actually says.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 50 of 53

                                                                                               49



300. That said, Manson’s Law prescribes that I personally am not targetable by the Civil
      Service, they may only target PS Knight.


301. Notwithstanding both of these realities, according to the Canadian Civil Service, because
      I personally complied with the laws of Alberta and faithfully adhered to an Agreement
      filed with Court, it is proper that “Gordon Knight be imprisoned [for] five years.”


302. In a recent letter dated Oct 20, 2020, Government Counsel reiterated their intention to
      punish me personally for complying with the text of the Agreement and Provincial law
      rather than Canadian Civil Service fantasies about what they would have preferred both
      said.


303. Quoting the letter; “We have instructions to prosecute a contempt hearing through to
      penalty stage and conclusion.”




SUMMARY


304. We submit that, in the circumstances of this case, it is appropriate to dismiss the CSA
      claim for the following reasons:


THE COURT LACKS JURISDICTION


305. The proper jurisdiction for matters of Canadian copyright is Canada.


306. The Berne Convention is inapplicable because the subject publication, Knight’s Code, is
      not sold into the United States.
         Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 51 of 53

                                                                                                   50


 307. In this, the CSA claim has no legal basis in the United States; their legal recourse is
       rightfully in Canada.


THE VENUE IS NOT PROPER


 308. The Plaintiff is an Agency of the Federal Government of Canada.


 309. The Government of Canada has within its natural purview all of the authorities needed
       to rectify genuine instances of copyright violation within its borders.


 310. As the subject publication, Knight’s Code, is a reproduction specifically authorized by the
       Government of Alberta Queen’s Printer, and is further authorized through PS Knight’s
       possession of a valid copyright assignment for text of that law, duly and lawfully
       registered in the United States, and as PS Knight possesses an authorization by CSA itself
       to reproduce the subject text of CSA’s litigation, and as all of these are availed within
       the jurisdiction of Canada, the Country of Canada and its Court system and its regulatory
       enforcement framework is the proper venue for this dispute.


 PLAINTIFF FAILS TO STATE A CLAIM WHICH THE LAW WILL RECOGNIZE AS ENFORCEABLE


 311. The PS Knight Americas Inc copyright was accurately and validly registered in the US.


 312. PS Knight Americas Inc is conducting itself legitimately whether legislation is considered
       private property or public property; if private property by PS Knight’s own copyright
       assignment, CSA’s authorization of PS Knight, or by PS Knight’s US copyright registration
       or, if public, by Alberta Queen’s Printer Copyright in Canada and the 2020 US Supreme
       Court Ruling.
       Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 52 of 53

                                                                                                 51


313. The Berne Convention is inapplicable for reasons noted above and cannot plausibly be
     stretched into enforcement in this case without substantively impairing the original
     purpose and future applicability of Berne.


314. The basis for CSA claims of copyright on Canadian electrical law is the Ruling known as
     Manson’s Law, which only applies in Canada, which does not apply to Civil Service
     operations such as CSA, and the principles of Manson’s Law have already emphatically
     and recently been struck down by the Supreme Court of the United States.


315. Finally, consider the matter in candour. Nine years of Canadian Civil Service and Judicial
     corruption have brought us to this point.


316. Consider; What did we do that we should be subjected to such litigation abuses? Did
     we not obey the relevant Queen’s Printer Copyright law? Did we not have a License
     covering the period prior to Queen’s Printer applicability? Then on what basis does the
     Canadian Civil Service wage their war? It’s just force, isn’t it? The law is nothing; might
     makes right.


317. In this legal saga, Canadian Courts have Ruled that laws have no meaning if the Civil
     Service is inconvenienced by them, and no enforceability if the Civil Service would be
     encumbered by them. In the course of these cases, and in order to protect the interests
     of their fellow Civil Servants, Canadian Courts have Ruled that laws are privately owned,
     that laws mean the opposite of what they say they mean, that bribing of public and
     elected officials is legal, that contract law cannot be relied upon, that truth is no
     defence, that perjury is prosecuted against citizens while wholly acceptable for Civil
     Servants, that Judges can violate laws with impunity, Trials can be rigged without
     difficulty, Judges can be legally lobbied by Civil Servants for a desirable verdict, that
     Judicial Conduct Principles are meaningless window dressing, that citizens can be preyed
     upon and indeed financially devastated for the impertinence of obeying the law, while
Case 1:20-cv-01160-LY Document 15 Filed 12/14/20 Page 53 of 53
